         Case 1:19-cv-03833-EGS Document 15 Filed 01/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


 AUGUST CABRERA, M.G.C., by and through his
 next friend August Cabrera, R.X.C., by and through
 his next friend August Cabrera, et al.,

                        Plaintiffs,                             Case No. 19-cv-03833 (EGS)

                v.

 BLACK & VEATCH SPECIAL PROJECTS
 CORPORATION, et al.,

                        Defendants.


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that I, Vern Cassin, a member of the firm of

Baker Botts L.L.P, being admitted to practice in this Court, hereby enter an appearance as

counsel in the above-captioned action on behalf of Defendant Black & Veatch Special Projects

Corporation and request that I be served with all future filings.



Dated: Washington, D.C.
       January 24, 2020
                                                  By: /s/ Vern Cassin
                                                     Vern Cassin
                                                     700 K Street, N.W.
                                                     Washington, D.C. 20001
                                                     Tel.: (202) 639-7700
                                                     Fax: (202) 639-7890
                                                     vern.cassin@bakerbotts.com

                                                      Attorney for Defendant Black & Veatch
                                                      Special Projects Corporation
         Case 1:19-cv-03833-EGS Document 15 Filed 01/24/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January 2020, a copy of the foregoing NOTICE

OF APPEARANCE was electronically filed with the clerk of the court of the United States

District Court, District of Columbia, and will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF).



                                                     /s/ Vern Cassin
                                                     Vern Cassin
